MILLER, Justice,
dissenting.
I respectfully dissent.
Appellee has filed a motion for leave to stay or for an injunction providing relief against a supersedeas filed by the State in the modification of the trial court’s prior decree. The controlling authority is Ammex Warehouse Company v. Archer, 381 S.W.2d 478 (Tex.Sup.1964) wherein the Supreme Court in the clearest of terms announced the Texas law recognizing the right of the State to a supersedeas without filing a bond. Ammex also clearly provides that perpetual decrees or permanent injunctions such as we have here are subject to this right of supersedeas.
The Supreme Court recognizes our right under Article 1823 to issue writs necessary to maintain our jurisdiction and states in the opinion relative to a problem similar to the one presently before the court that “[wjhether such a writ could issue in a proper case we need not now determine.” I find no significant difference between Am-mex and the case at hand. We are given no particular guidelines by the Supreme Court as to what would constitute a “proper case.” I have -concluded that appellee has not brought itself within such definition. Leave to file motion for stay and for injunction should be denied.